DETAILED ACTION
Application Status
	Claims 1, 4, 6, 9, and 12 are pending and have been examined in this application.
		
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 06/24/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10953829-B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1, 4, 6, 9, and 12 allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closet prior art of record is Schawe (EP 1118513 A2). Schawe discloses: An occupant protection device comprising: a seat belt that comprises a shoulder belt (4, Fig. 1) that is configured to be stretched between a vicinity of an outer shoulder part of an occupant in a vehicle width direction and a vicinity of an inner waist part of the occupant in the vehicle width direction and a lap belt (5) that is configured to be stretched between the vicinity of the inner waist part of the occupant in the vehicle width direction and a vicinity of an outer waist part of the occupant in the vehicle width direction when the occupant sits on a seat offsetting in a left or right direction from a center of a vehicle body; a shoulder-belt puller (6) that is capable of pulling the shoulder belt to apply a tensile force thereto; a side-collision detector (11/12/14) that is configured to detect a side collision or a precursor thereof. Similar to the instant invention, activation of the shoulder-belt puller disclosed by Schawe has no affect on the tension of the lap-belt, and activation of the lap-belt puller does not affect the tension of the shoulder-belt. This is because Schawe discloses separate webbings for the shoulder and lap belt. Therefore, Schawe is different from the claimed invention in that Schawe does not include a locking tongue as claimed. Suggestions to modify Schawe to arrive at the claimed invention were not found obvious in view of the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Lee whose telephone number is (571)272-6087. The examiner can normally be reached Mon. - Fri. (7:30 - 5:00 EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D LEE/Examiner, Art Unit 3616                                                                                                                                                                                                        
/JAMES A ENGLISH/Primary Examiner, Art Unit 3614